Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
3.	Claims 1-2, 9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seop (KR 101290004 B1).
Regarding claim 1, Seop (e.g., Figs. 12-14 and 7) discloses a fingerprint recognition apparatus, comprising: 
a frontplane, comprising an upper substrate (substrate 193), a black matrix layer (black matrix layer 194) disposed on the upper substrate (substrate 193), and a color filter layer (color filter layer 196) disposed on the black matrix layer (black matrix layer 194), and a plurality of filtering elements (color filters 196), wherein the black matrix layer (black matrix layer 194) comprises a plurality of pixel apertures (apertures P1) and a plurality of first apertures (apertures P2), and the filtering elements (color filters 196) cover the first apertures (apertures P2) of the black matrix layer (black matrix layer 194); 
a backplane, comprising a lower substrate (substrate 142) and a sensor layer comprising a plurality of photo sensing elements (sensor layer comprising photo sensors 140), wherein the photo sensing elements (photo sensors 140) are configured to receive reflected lights from an object (object 185) through the first apertures (apertures P2) and the filtering elements (color filters 196), and areas of the photo sensing elements (color filters 196) are overlapped with the first apertures (apertures P2) in a longitudinal direction (e.g., Figs. 12-13); and 
a display medium layer (liquid crystal layer 197), disposed between the frontplane and the backplane (e.g., Figs. 12-13 and 7).

Regarding claim 2, Seop (e.g., Figs. 12-14 and 7) discloses the fingerprint recognition apparatus of claim 1, wherein the areas of the photo sensing elements (photo sensors 140) are not overlapped with the pixel apertures (apertures P2) of the black matrix layer (black matrix layer 194) in the longitudinal direction (e.g., Figs. 12-13).

Regarding claim 9, Seop (e.g., Figs. 12-14 and 7) discloses the fingerprint recognition apparatus of claim 1, wherein the color filter layer (e.g., Fig. 12; color filter layer 196) is extended to form the filtering elements (e.g., Fig. 12; color filters 196) covering the first apertures (e.g., Fig. 12; apertures P2) of the black matrix layer (e.g., Fig. 12;black matrix layer 194).

Regarding claim 12, Seop (e.g., Figs. 12-14 and 7) discloses the fingerprint recognition apparatus of claim 1, wherein the backplane comprises a device layer (e.g., Fig. 7; TFT layer 106 or 170) which is the same layer as the sensor layer (e.g., Fig. 7; sensor layer 140).

Regarding claim 13, Seop (e.g., Figs. 12-14 and 7) discloses the fingerprint recognition apparatus of claim 1, wherein the backplane comprises a device layer (e.g., Fig. 7; capacitor layer 180a, 180b, or 180c)  which is different from the sensor layer (e.g., Fig. 7; sensor layer 140).

Regarding claim 14, Seop (e.g., Figs. 12-14 and 7) discloses the fingerprint recognition apparatus of claim 1, wherein the filtering elements are green color pass filters (e.g., Fig. 14; green filter G) which allow green light to pass through and block lights of other colors which have wavelengths out of a wavelength range of the green light (green color filter passes green light and blocks other color lights).

Regarding claim 15, Seop (e.g., Figs. 12-14 and 7) discloses the fingerprint recognition apparatus of claim 1, wherein the filtering elements are pass filters (e.g., Fig. 14; green filter G and blue filter B) which allow green light and blue light to pass through and block lights of other colors which have wavelengths out of a wavelength range of the green light and the blue light (green color filter and blue color filter pass green and blue light and block other color lights).

Regarding claim 16, Seop (e.g., Figs. 12-14 and 7) discloses the fingerprint recognition apparatus of claim 1, wherein the filtering elements are pass filters (e.g., Fig. 14; blue filter B) which allow blue light to pass through and block lights of other colors which have wavelengths out of a wavelength range of the blue light (blue color filter passes blue light and blocks other color lights).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
5.	Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as unpatentable over Seop (KR 101290004 B1) in view of Yang (US 20200124932 A1).
Regarding claim 3, Seop (e.g., Figs. 12-14 and 7) discloses the fingerprint recognition apparatus of claim 1, but does not disclose wherein the backplane further comprises a first light shielding layer, comprising a plurality of second apertures as claimed. However, Yang (e.g., Figs. 4-7 and 11) discloses a display device including a fingerprint sensor similar to that disclosed by Seop, wherein the backplane further comprises: a first light shielding layer (light shielding layer 20), comprising a plurality of second apertures (apertures 11), wherein the second apertures (apertures 11) are configured to collimate the reflected lights from the object (object 50), and the first light shielding layer (light shielding layer 20) is one of a plurality of layers between the sensor layer (sensor layer comprising sensing elements 12 as shown in Figs. 5-6) and a display pixel electrode layer (pixel electrode layer 70) of the backplane. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light shielding structures  as taught by Yang to the fingerprint sensor of the display device of Seop. The combination/motivation would be to provide a display device including a fingerprint sensor with a reduced background and an improved detection sensitivity.

Regarding claim 4, Seop in view of Yang discloses the fingerprint recognition apparatus of claim 3, Yang (e.g., Figs. 4-7 and 11) discloses wherein the first light shielding layer (light shielding layer 20) is disposed between the sensor layer (sensor layer comprising sensing elements 12 as shown in Figs. 5-6) and a bottom conductive layer (conductive layer comprising signal lines 30 as shown in Figs. 4 and 7) of the backplane, and there is no other conductive layer positioned between the sensor layer and the bottom conductive layer (e.g., Figs. 4-7). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light shielding structures  as taught by Yang to the fingerprint sensor of the display device of Seop for the same reason above.

Regarding claim 7, Seop in view of Yang discloses the fingerprint recognition apparatus of claim 3, Seop (e.g., Figs. 12-13 and 9) discloses wherein the backplane further comprises: a second light shielding layer (source electrode 110 and drain electrode 112 are made of metal film, which block the light and act as a light shielding layer; Applicant may also refer to Deane US 6064091 A and Lee US 20020000915A1), comprising a plurality of third apertures (source electrode 110 and drain electrode 112 form an aperture to transmit the light to active layer 114 of photo sensor 140), wherein the third apertures are configured to collimate the reflected lights from the object (e.g., Figs. 12-13 and 9).

6.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as unpatentable over Seop (KR 101290004 B1) in view of Ling (US 20200134284 A1).
Regarding claim 3, Seop (e.g., Figs. 12-14 and 7) discloses the fingerprint recognition apparatus of claim 1, but does not disclose wherein the backplane further comprises a first light shielding layer, comprising a plurality of second apertures as claimed. However, Ling (e.g., Figs. 4-10) discloses an array substrate of a display device including a fingerprint sensor similar to that disclosed by Seop, wherein the backplane further comprises: a first light shielding layer (light shielding layer 130), comprising a plurality of second apertures (apertures 131), wherein the second apertures (apertures 131) are configured to collimate the reflected lights from the object (e.g., finger), and the first light shielding layer (light shielding layer 130) is one of a plurality of layers between the sensor layer (sensor layer comprising sensor 120) and a display pixel electrode layer (pixel electrode layer 211) of the backplane. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light shielding structures as taught by Ling to the fingerprint sensor of the display device of Seop. The combination/motivation would be to provide a display device including a fingerprint sensor with a reduced background and an improved detection sensitivity.

    PNG
    media_image1.png
    457
    1060
    media_image1.png
    Greyscale

Annotated version of Ling’s Fig. 6
Regarding claim 5, Seop in view of Ling discloses the fingerprint recognition apparatus of claim 3, Ling (e.g., Figs. 4-10; Fig. 6 is reproduced below as an example) discloses wherein the first light shielding layer (light shielding layer 130) is disposed between two of a plurality of conductive layers from a bottom conductive layer (conductive layer 140-2) to a top conductive layer (conductive layer 140-1) of the backplane, wherein the conductive layers (conductive layers 140-1 and 140-2) are disposed between the sensor layer (sensor layer 120) and a touch sensor layer (common electrode 212 acts as a touch sensor layer; [0061]), and the touch sensor layer also serves as a common electrode layer (common electrode 212 acts as a touch sensor layer; [0061]).

7.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as unpatentable over Seop (KR 101290004 B1) in view of Zheng (CN 110008885 A).
Regarding claim 3, Seop (e.g., Figs. 12-14 and 7) discloses the fingerprint recognition apparatus of claim 1, but does not disclose wherein the backplane further comprises a first light shielding layer, comprising a plurality of second apertures as claimed. However, Zheng (e.g., Fig. 12) discloses a fingerprint recognition apparatus similar to that disclosed by Seop, wherein the backplane further comprises: a first light shielding layer (light shielding layer ZZ2), comprising a plurality of second apertures (apertures K2), wherein the second apertures (apertures K2) are configured to collimate the reflected lights from the object (e.g., finger), and the first light shielding layer (light shielding layer ZZ2) is one of a plurality of layers between the sensor layer (sensor layer comprising sensor W) and a display pixel electrode layer (pixel electrode layer X) of the backplane. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light shielding structures as taught by Zheng to the fingerprint sensor of the display device of Seop. The combination/motivation would be to provide a display device including a fingerprint sensor with a reduced background and an improved detection sensitivity.

Regarding claim 11, Seop in view of Zheng discloses the fingerprint recognition apparatus of claim 3, Zheng (e.g., Fig. 12) discloses wherein a shape of each of the first apertures (openings K1) is the same as a shape of each of the second apertures (openings K2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light shielding structures as taught by Zheng to the fingerprint sensor of the display device of Seop for the same reason above.

8.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Seop (KR 101290004 B1) in view of Zheng (CN 110008885 A) and further in view of Ma (US 20140176465 A1).
Regarding claim 6, Seop in view of Zheng discloses the fingerprint recognition apparatus of claim 3, Zheng (e.g., Fig. 12) discloses wherein the first light shielding layer (light shielding layer ZZ2) is disposed on a top conductive layer (top conductive layer Y) of the backplane (backplane 101). Seop also discloses a common electrode disposed on the upper substrate of the frontplane. Seop and Chen do not disclose the common electrode serves as a touch sensor. However, Ma (e.g., Fig. 1) discloses a LCD display device similar to that disclosed by Seop and Zheng, comprising a pixel electrode (pixel electrode 104) formed on a lower substrate and a common electrode (common electrode 102) formed on an upper substrate. Ma (e.g., Fig. 1) further discloses the common electrode 102 serves as a touch sensor ([0034] and [0062]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ma to the LCD display device of Seop in view of Zheng, which would result in an arrangement, wherein the first light shielding layer (light shielding layer ZZ2) is disposed between a top conductive layer (top conductive layer Y) of the backplane and a touch sensor layer (common electrode layer 102), and the touch sensor layer also serves as a common electrode layer (common electrode layer 102 serves as a touch sensor; [0034] and [0062]). The combination/motivation would be to provide a LCD display device including a touch sensor and a fingerprint sensor.

9.	Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Seop (KR 101290004 B1) in view of Yang (US 20200124932 A1) and further in view of Kimura (US 20150301402 A1).
Regarding claim 8, Seop in view of Yang discloses the fingerprint recognition apparatus of claim 3, but does not disclose wherein the frontplane further comprises a second light shielding layer as claimed. However, Kimura (e.g., Figs. 1 and 3-4) discloses a display device including an optical sensor similar tot hat disclosed by Seop, wherein the frontplane further comprises: a second light shielding layer (light shielding layer 14), disposed between the upper substrate (substrate 15) and the black matrix layer (black matrix layer 11) and comprising a plurality of third apertures (apertures of light shielding layer 14), wherein the third apertures (apertures of light shielding layer 14) are configured to collimate the reflected lights from the object (finger as shown in Fig. 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light shielding structures as taught by Kimura to the fingerprint sensor of the display device of Seop in view of Yang. The combination/motivation would be to provide a display device including a fingerprint sensor with a reduced background and an improved detection sensitivity.

10.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Seop (KR 101290004 B1) in view of Yuan (CN 110441944 A).
Regarding claim 10, Seop (e.g., Figs. 12-14 and 7) discloses the fingerprint recognition apparatus of claim 1, but does not disclose wherein the frontplane further comprises a plurality of microlens covering the first apertures of the black matrix layer. However, Yuan (e.g., Fig. 4) discloses a fingerprint recognition apparatus similar to that disclosed by Seop, wherein the frontplane further comprises a plurality of microlens (e.g., Fig. 4; microlenses 51) covering the first apertures (e.g., Fig. 4; apertures 41) of the black matrix layer (e.g., Fig. 4; black matrix layer 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the micro-lenses as taught by Yuan to the fingerprint sensor of the display device of Seop. The combination/motivation would be to increase a light collection efficiency and improve detection sensitivity.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691